﻿
Mr. President, it gives me great pleasure to offer you, on behalf of the Ghana delegation, our warm congratulations on your unanimous election. Your election is a reflection not only of the international recognition of the valuable contribution which your country, Nigeria, has made and continues to make towards the promotion of global peace and security, but is also a tribute to the part which you personally have played in fashioning stable and credible international relations. We look forward to working with you in the tradition of our two countries. I should also like to congratulate your immediate predecessor, Mr. Dante Caputo of Argentina, for his excellent leadership during the forty-third session of the General Assembly.
Since our last meeting the international political climate has improved but not so the economic situation in most developing countries, which continues to be among the major preoccupations of countries such as mine. In sub-Saharan Africa, in particular, the situation remains critical in spite of the reform policies being implemented by African Governments and tine initiatives being taken by the international community to support African recovery efforts. Urgent measures are required to control the crisis and put Africa an the road to sustainable growth.
The Ghana delegation would like to take this opportunity to express sincere appreciation for the financial end other support extended by the international community to Africa since the last session of the General Assembly.
The fact remains, however, that sub-Saharan Africa will continue to require the maximum support and co-operation of the international community, particularly in dealing with the problems of external constraints, which, as confirmed by the Secretary-General in his report on the mid-term review, are "emerging as the most critical obstacle to African recovery and development". These relate to depressed export earnings, the severe debt-servicing burden and insufficient availability of finance.
These obstacles have contributed in no small measure to the weak economic performance of the region, even as global output and trade in 1988 recorded significant growth and expansion. In that year, world trade grew at the remarkable rate of 8.3 per cent and the prices of non-fuel commodities improved substantially. However, the benefits of this strong growth in world trade and output were not evenly shared. Except for metals and sugar, the prices of commodities of interest to Africa either fell or remained weak. Ghana, for instance, lest about 3100 million in 1988 on its earnings from cocoa. With the international cocoa price falling further below last year's levels, the estimates of our losses this year are even higher.
We believe that the way to bring stability to commodity markets and ensure remunerative prices fair to producer and consumer alike is to make effective use of the mechanisms provided by the Integrated Programme for Commodities. One such mechanism is the Common Fund for Commodities. My delegation, therefore, welcomes the coming into force of the Agreement on the Common Find for Commodities earlier this year. We should all work actively and constructively to make the Common Fund a worthy example of international co-operation for development.
The large fiscal and trade imbalances of some of the major economies have created considerable strains in the trading system. Protectionist pressures have been mounting, as have unilateral actions. Access of developing countries' exports to markets in the industrialized countries has become increasingly difficult. The Uruguay round of multilateral trade negotiations must lead, among other things, to the removal of both tariff and non-tariff barriers, so as to restore free trade to its proper place in the international trading regime.
Seven years ago, the common that had long been growing over the external indebtedness of developing countries erupted into a crisis. Rally aware of its potential for systemic disruption, the international community embarked on an uncertain search for solutions to the problem. Today, we are nowhere near a solution. The crisis has rather deepened. Debt service ratios have on the whole worsened and the magnitude of the debt has increased from a few billion dollars to 31.3 trillion. One can with good reason conclude that the strategies pursued so far have not been effective. The rescheduling of unmet obligations or the provision of funds to pay accrued interests, which have been the hallmark of debt management strategies, have only postponed current obligations and made debt-servicing burdens over the years even more onerous. Characteristic of the two-little-too-late approach to the solution of the debt problem is the rescheduling options for the Paris Club creditors agreed upon at the Toronto summit in June 1988. The Toronto consensus was heralded as holding promise for significant debt relief for the poorest developing countries on the basis of comparable burden-sharing by all official bilateral creditors. Since then the Paris Club has given further definition of the new options, end it is clear that the short-term cash flow benefits are unlikely to have a significant impact on the debt-servicing burdens of the countries concerned.
When the multilateral financial institutions which were created to assist countries in meeting their short aid long-term resource needs become net recipients of resources even from debt distressed developing countries in a region like Africa, it is a clear failure of international policy. The various facilities aid programmes established for the purpose of enhancing the lending capacities of the Bretton Woods institutions, such as the World Bank's special programme of assistance to support concessionary co-financing and the Fund's structural adjustment and enhanced structural adjustment facilities, have not been adequate to stem the tide of reverse transfer of resources to these institutions, particularly the Fund. Furthermore, the commendable effort being made by some debtor countries, in spite of severe resource constraints, to meet their debt and other obligations has resulted in the untenable phenomenon, in recent years, of the net transfer of huge resources from developing to developed countries.
This is indeed troubling because other sources of capital flours have levelled off. Reduction in private lending has been drastic while official development assistance has stagnated at more or less half of the target of 0.7 per cent of the gross national product established by the United Nations. I must here pay a deserved tribute to those developed countries that have attained or even exceeded this target.
Faced with these constraints, most developing countries carrying out structural adjustment programmes have not been able to register growth in their economies. Investment to enable them to expand their productive base and create jobs and wealth has had to be drastically curtailed. Equally affected is investment in social infrastructure, such as health and education.
In Africa, the economic and social situation is a matter of deep concern. Per capita output has been negative for several consecutive years. Average living standards have been falling end large sections of the population are unable to meet their basic needs. It is a region that, according to the estimates of the Economic Commission for Africa, suffered terms of trade losses in 1987 of the order of $19 billion, transferred over 91 billion net to the International Monetary Find (IMF) and repaid several billion dollars to creditors. It also faces a resource gap variously estimated by the World Bank, the IMF and the Secretary-General's Advisory Group on Resource Flows to Africa to be between 31,5 billion and 3 5 billion per annum.
At a time when many developing countries have been carrying out structural adjustment and policy reforms, it is difficult to understand why their determined efforts should be so needlessly undercut by an inadequate response of the developed countries. It is even more incomprehensible that the industrialized countries stubbornly refuse to engage in such dialogue as would ensure justice for the developing countries. The alternative to dialogue is confrontation. The economic and social hardship imposed on developing countries through a conscious policy of maintaining economic inequalities emanating from colonialism is a potent threat to international peace and security, to the sustainability of the adjustment programmes and indeed of debt-servicing obligations, with dire implications for the international financial system as a whole.
Clearly the growing economic marginalization of important regions in an interdependent world cannot be allowed to continue. That was why the Group of 77 called for the holding of a special session of the General Assembly to examine ways and means of reactivating growth, particularly in the developing countries. The session, to be held early next year, should reach a consensus on policy measures to be adopted to ensure the economic recovery and development of the developing countries. The outcome of the special session will no doubt provide useful inputs for the elaboration of the international development strategy for the fourth United Nations development decade. We should make the 1990s a decade of hope, of recovery from economic and social decline, of equitable international economic relations, and a decade in which development will regain its lost momentum.
No country can today remain aloof from the concern expressed world-wide over environmental degradation and the daily damage to our climate conditions whose harmful effects know no boundaries. The Ministerial Meeting of the Group of 77 held in Caracas this year recognized the importance of this issue and emphasized the close relationship between poverty aid environmental degradation. Ghana therefore supports the proposed conference on the environment to be held in 1992.
We wish to stress that the developed countries bear greater responsibility not only because they are largely responsible for the degradation of the environment aid pollution of the atmosphere but also because they have the resources and technical know-hew for reversing the situation while promoting sustainable development. They also have responsibility to stop the unconscionable conduct on the part of their industrialists of dumping hazardous wastes in developing countries. We should also like to see an international convention with appropriate penalties for the dumping of toxic waste. In this connection, it is a matter of deep regret that the Basel Convention of 22 March 1989 on the Control of Transboundary Movements of Hazardous Waste and Their Disposal has not met the concerns of all. It does not provide for stopping waste traffic from the industrialized world to developing countries desperate for hard currency.
We would also like to caution against the concern for the environment on the part of the developed countries being translated into environmental conditionalities for development assistance. That concern should be channelled into research for new and environmentally more secure technologies that should be freely available to all.
Improved East-West relations continue to strengthen prospects for further advances in arms control and disarmament. This is particularly true of the ongoing East-West talks in Vienna on cutting down conventional weapons and thereby reducing the risk of war in Europe. While the negotiations are fraught with complexities the opening bargaining positions have been close enough to give hope that a conventional arms treaty in Europe could be a reality. The lesson of the Vienna talks should not be lost on developing countries, which should not indulge in unrestricted purchase of such weapons. In this regard much will depend on the extent to which East-West detente aid non-interference in the internal affairs of developing countries makes this unnecessary.
We welcome President Bush's proposals on the banning of chemical weapons and the encouraging response by the Soviet Foreign Minister, Mr. Eduard Shevardnadze. Ghana shares the international concern about the use end spread of chemical weapons. This concern underlies our signing of the 1925 Geneva Protocol, which outlaws such weapons, aid our support for the declaration adapted at the aid of the Paris Conference held early this year. We hope that the statements by the Soviet Union and the United States will help speed up the Geneva negotiations on a chemical-weapons convention.
With regard to nuclear disarmament, Ghana is concerned about the slow rate of progress so far registered. Despite current positive developments in the field of disarmament, the world is still threatened by the massive stock of nuclear arsenals. We call upon the super-Powers aid other nuclear-weapon States to redeem their promises of effectively eliminating nuclear weapons from our planet.
The global drive for peace continues to show encouraging results in several regions. Conflict and confrontation seem to be giving way to political dialogue and negotiation, aid even if the guns are not entirely silent the over whelming desire is for conciliation and mutual accommodation.
It is a matter of deep regret that the united Nations, which has been a major contributor to this encouraging trend, should continue to be starved of funds, particularly as the reforms recommended in 1985 by the high-level governmental experts have been implemented almost in full.
To the critics of the united Nations we say that the problem does not lie with the Organization. The problem may well lie with their perceptions of the Organization, which fortunately are not shared by the majority of Member States. We wish to reiterate our appeal to those member States still withholding their contributions to release them so as to make the Organization solvent. We also take
this opportunity to support, in principle, the Secretary-General's proposal for the establishment of a special reserve fund for peace-keeping operations.
Ghana had hoped that the month-long Paris Conference on Kampuchea, which ended in failure five weeks ago, would build upon the very useful groundwork done in Indonesia earlier in fee year. We are happy to note, however, that it will reconvene in the spring of 1990. We urge all the parties to exercise maximum flexibility in order to resolve their outstanding differences..
On the Middle East, Ghana continues to support the call for an international peace conference under the auspices of the united Nations, to be attended by all parties, including the Palestine Liberation Organization (PLO), to deal with the problems of Palestinian rights aid secure boundaries for all States in the region. The recently announced, hard-line conditions for carrying out the election proposals made by Israel have not improved the prospects for peace in that troubled land. The conditions - which are that no elections will be held until the intifadah ends, that Arabs in East Jerusalem will not be permitted to take part, that Jewish settlements will continue to be built, and that Israel will not agree to give up any land - are not designed to promote peace. So far, the PLO and its Arab friends have been making all the running for peace. We call upon Israel to reciprocate these peace gestures.
The current peace efforts in the Afghanistan situation urgently need to be strengthened. Eighteen months after the signing of the Geneva Agreements and seven months after the Soviet troop pull-out, Afghanistan continues to suffer from gross and unwarranted external interference. The Assembly should call for the immediate cessation of external interference in the internal affairs of Afghanistan so that the Afghan peoples can together reconstruct their corn try.
The peace process in the Iran-Iraq situation also requires a new impetus. He welcome the several rounds of talks under the auspices of the United Nations, including the proposals for confidence-building measures between the two parties. For the peace efforts to succeed, however, Iran and Iraq would have to show the necessary flexibility and move away from the present impasse by narrowing their positions on the constituent elements of the cease-fire, including, in particular, the withdrawal of forces to internationally recognized boundaries and the early return to navigation of the Shatt a 1-Arab waterway. We also call upon the two parties to allow the prisoner-of-war exchange to proceed as required by article 118 of the 1949 Geneva Convention.
Since the last session of the General Assembly significant developments have been taking place in Central America, raising the prospect of peace in that region. It is our firm conviction that the Esquipulas- II Agreements remain the most viable basis for bringing peace to the region. We therefore support the efforts of the five leaders of Central America and urge all parties to exercise the necessary political will aid restraint, which alone can give the peace arrangements the chance to work.
The current wave of international peace has also washed the African shore. The peace treaty signed on Thursday, 31 August, between Libya aid Chad, ending their 16-year-old conflict, reflects the happy turn of events an the continent. We welcome the peace efforts in Angola and Mozambique. We continue to watch with much in sorest the ongoing consultations on the planned referendum on Western Sahara, whose people cannot be denied their legitimate aspirations indefinitely.
The situation in southern Africa, however, continues to be a matter of deep concern. The brutal repression send harassment of the members of the mass democratic movement protesting against the sham all-white elections held on 6 September should make all those who see the end of apartheid in South Africa's cost to peace overtures sit back aid think again. The racist regime has not, despite its recent declarations and overtures, shown any willingness to move in the direction of real justice for the black majority. The racist regime continues to fund and direct the Mozambique National Resistance (MNR) to ravage Mozambican peasants and workers. It also continues to provide weapons to the UNITA bandits to undermine the efforts for peace in Angola. It has through trickery and treachery sought to rig the Namibian elections, in flagrant disregard of Security Council resolution 435 (1978). The verdict of the Security Council contained in its unanimous resolution 640 (1989), adapted in August, has clearly exposed the contradiction between what South Africa preaches and what it actually does. There is a need, therefore, for the international community to remain vigilant aid maintain its pressure on the racist regime.
Our oft-stated position, in the light of the worsening situation, is that South Africa must lift the state of emergency immediately and unconditionally, release Nelson Mandela and other political prisoners and detainees, lift the ban on all political organizations and opponents of apartheid, commence meaningful negotiations with genuine black leaders on ending apartheid, halt the carnage in Mozambique and Angola caused by its surrogate organization, and cease military aggression against its neighbours in order to end apartheid and bring peace and security to the area. Until that is done, comprehensive mandatory sanctions should be imposed on the racist regime by the international community.
In conclusion, we must stress that the ever-widening gap between the developed and the developing countries remains an urgent matter for solution by the international community. It calls for a realistic approach which fully reflects the spirit of interdependence and international co-operation which has emerged in dealing with political issues.
Ghana welcomes the commendable efforts by the United Nations in the discharge of its role of promoting peace, social progress and better standards of life for peoples throughout the world. As we enter a new decade, this role will become even more important. The United Nations requires the co-operation of all Member States in the years ahead in dealing with its daunting tasks. The people and Government of Ghana stand ready to play their part.
